DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
1.	The specification is objected because of the following reasons:
	In par. [0001]: insert US Patent no. 11,075,319. 
	Appropriate correction is required. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

2.	Claim(s) 1-9, 12-15 and 17-20 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Toquin (US 2009/0286335).
	Re claim 1, Toquin teaches, Figs. 2-3, abstract, [0034, 0035, 0038, 0041-0045, 0063], a system for processing a semiconductor substrate, comprising:
-a substrate support (42) configured to carry a microelectronic workpiece (wafer) comprising a plurality of light emitting diodes (LEDs) (10);
-a plurality of containers (30A-C), each of the plurality of containers (30A-C) holding a different converter material;
-a mixer (controllable valve 40) operatively coupled to the plurality of containers, the mixer configured to regulate at least one of a concentration and a flow rate of the converter materials out of the plurality of containers (30A-C);
-an injector (50) positioned to introduce one or more of the converter materials from the mixer onto the plurality of LEDs of the microelectronic workpiece; and
-a controller (20) operatively coupled to the mixer (40) and the injector (50), the controller having a computer-readable storage medium containing instructions which, when executed, cause the controller to perform a method comprising:
measuring a base emission characteristic (emission characteristics) of each of the plurality of LEDs on the microelectronic workpiece (W);
developing an emission map (sorted group of LED chips 45A-D/test locations/representative areas of LED chips on wafer) of the plurality of LEDs based at least partially on the measured base emission characteristics; and
causing the injector (50) to introduce the one or more of the converter materials onto each of the plurality LEDs (10) based on the emission map and a compensation scheme (selected light conversion materials/composition of phosphor materials).  

    PNG
    media_image1.png
    635
    553
    media_image1.png
    Greyscale

	Re claim 2, Toquin teaches a probe (35) operably couplable to the microelectronic workpiece (W), wherein the controller (20) is operably coupled to the probe (35), and wherein the measuring the base emission characteristic includes operating the probe to test the plurality of LEDs (10) on the microelectronic workpiece (W). 
Re claim 3, Toquin teaches developing the emission map of the plurality of LEDs (1) includes recording, for each LED: a first location of the LED on a first axis; a second location of the LED on a second axis (based on arrangement of LED group on wafer); and the measured base emission characteristic of the LED [0043]. 
Re claims 4 & 5, Toquin teaches the measured base emission characteristic includes an emission wavelength/density, and wherein the emission map records a spatial location (representative areas and/or LED chips on the wafer) for each LED in the plurality of LEDs on the microelectronic workpiece (abstract, [0038, 0039, 0041, 0043, 0063]).
Re claims 6 & 7, Toquin teaches the instructions which, when executed, further cause the controller (20) to develop the compensation scheme (selected light conversion materials/composition of phosphor materials), wherein developing the compensation scheme includes selecting a phosphor characteristic based on the emission map and an operating temperature (given temperature) of the plurality of LEDs (Figs. 4 & 7, claims 6 & 8, [0038, 0042, 0057, 0062]). 
Re claim 8, Toquin teaches the compensation scheme includes at least one selection of a group of candidate phosphors (respective light conversion materials) based on the emission map, and wherein the group of the candidate phosphors is selected based on a distribution area in a chromaticity plot (Fig. 4, [0038, 0059]).
	Re claim 9, Toquin teaches the controller (20) is configured to control the mixer (40) to regulate the concentration or the flow rate of the one or more converter materials based on the compensation scheme [0042]. 
	Re claim 12, Toquin teaches, Figs. 2-3, abstract, [0034, 0035, 0038, 0041-0045, 0063], a system for processing a semiconductor substrate, comprising:
-a substrate support (42) configured to carry a microelectronic workpiece (wafer) comprising a plurality of light emitting diodes (LEDs) (10);
-a probe (35) operably couplable to the microelectronic workpiece (W) and configured to test the plurality of LEDs (10) on the microelectronic workpiece; and
-a controller (20) operatively coupled to the probe (35), the controller configured to:
measure, through the probe (35), a base emission characteristic of each of the plurality of LEDs (10) on the microelectronic workpiece;
develop an emission map of the plurality of LEDs (sorted group 45A-D/test locations/representative areas of LED chips on wafer) based at least partially on the measured base emission characteristics; and
develop a compensation scheme based at least partially on the emission map, wherein the compensation scheme includes a selection of a group of candidate converter materials (selected light conversion material/ composition of phosphor materials), each converter material configured to adjust the measured base emission characteristics of the plurality of LEDs (10) on the workpiece (W).
Re claim 13, Toquin teaches a plurality of containers (30A-C), each of the plurality of containers (30A-C) holding a different converter material; a mixer (controllable valve 40) operatively coupled to the plurality of containers and controller (20), the mixer configured to regulate at least one of a concentration and a flow rate of the converter materials out of the plurality of containers (30A-C) according to the compensation scheme; an injector (50) operatively coupled to the mixer (40) and the controller (20), the injector positioned to introduce one or more of the candidate converter materials f onto the plurality of LEDs (10) according to the compensation scheme (Fig. 2). 
Re claim 14, Toquin teaches the compensation scheme is further based at least partially on an operating temperature (given temperature) of the plurality of LEDs on the microelectronic workpiece (W) [0057].
Re claim 15, Toquin teaches the selection of a group of candidate converter materials (respective light conversion materials) includes a selection of a group of candidate phosphors each configured to adjust an emission wavelength of the plurality of LEDs, and wherein the group of the candidate phosphors is selected based on a distribution area in a chromaticity plot (Figs. 4 & 7, [0038, 0056, 0058, 0059]).
Re claim 17, Toquin teaches the compensation scheme further includes an individual selection of at least one of the candidate phosphors for each of the plurality of LEDs (based on controller, MFC & valve) [0038, 0044, 0059]. 
Re claim 18, Toquin teaches, Figs. 2-3, abstract, [0034, 0035, 0038, 0041-0045, 0046, 0063], a system for processing a semiconductor substrate, comprising:
-a substrate support (42) configured to individually carry a microelectronic workpiece (wafer) comprising a plurality of light emitting diodes (LEDs) (10);
-a dispensing component (34A-C with 30A-C) holding a plurality of converter materials, the dispensing component (50) configured to regulate at least one of a concentration and a flow rate of the converter materials out of the dispensing component (50);
-a measuring component (35) operably couplable to the microelectronic workpiece (W) and configured to measure base emission characteristics of each of the plurality of LEDs (10); and
-a controller (20) operatively coupled to the dispensing component (50) and the measuring component (35), the controller configured to:
determine, through the measuring component (35), one or more base emission characteristics for each of the plurality of LEDs (10) on the microelectronic workpiece (W);
develop an emission map of the plurality of LEDs (sorted group 45A-D/test locations/representative areas of LED chips on wafer) based at least partially on the measured base emission characteristics;
develop a compensation scheme (selected light conversion material/composition of phosphor materials), based at least partially on the emission map; and
cause the dispensing component (50) to dispense one or more of the converter materials onto each of the plurality LEDs (10) based on the emission map and the compensation scheme.
Re claim 19, Toquin teaches the dispensing component (34A-C) includes an individual container (30A-C) for each of the converter materials and a mixer (40) operably coupled to the individual containers and configured to configured to regulate the at least one of the concentration or the flow rate of the individual converter materials out of the individual containers (30A-C) (Fig. 2, [0046]).
Re claim 20, Toquin teaches an application component (50) operably coupled to the dispensing component (34A-C) and the controller (20), the application component (50) configured to apply one or more of the converter materials from the dispensing component onto an individual LED under the control of the controller (20) (Fig. 2).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

3.	Claims 10 and 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Toquin.
The teachings of Toquin have been discussed above. 
Re claims 10 & 11, Toquin teaches the mixer (40) includes a multidirectional valve (Fig. 2), but does not teach the multidirectional valve includes at least one input individually corresponding to each of the plurality of containers; and the mixer includes a plurality of valves individually corresponding to each of the plurality of containers.
Toquin does teach the use of mass flow controllers (34A-C) corresponding to teach of the plurality of containers (30A-C) [0042] & “three phosphor reservoirs 30A to 30C, additional or fewer reservoirs can be provided and attached to the supply line through respective MFCs and/or supply valves that can be electronically controlled by the controller 20” [0046] (Fig. 2). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to employ/modify the teaching as taught by Toquin to obtain at least one input individually corresponding to each of the plurality of containers & a plurality of valves as claimed, because it aids in precisely controlling flow of conversion material in each container. 
Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,319,875. Although the claims at issue are not identical, they are not patentably distinct from each other because they both require system including substrate support carrying workpiece, container holding converter material (phosphor), injector, probe and controller having CRM containing instructions, etc. 
Current Application 
1. A system for processing a semiconductor substrate, comprising:
a substrate support configured to carry a microelectronic workpiece comprising a plurality of light emitting diodes (LEDs);

a plurality of containers, each of the plurality of containers holding a different converter material;
a mixer operatively coupled to the plurality of containers, the mixer configured to regulate at least one of a concentration and a flow rate of the converter materials out of the plurality of containers;
an injector positioned to introduce one or more of the converter materials from the mixer onto the plurality of LEDs of the microelectronic workpiece; and


a controller operatively coupled to the mixer and the injector, the controller having a computer-readable storage medium containing instructions which, when executed, cause the controller to perform a method comprising:
measuring a base emission characteristic of each of the plurality of LEDs on the microelectronic workpiece;
developing an emission map of the plurality of LEDs based at least partially on the measured base emission characteristics; and







causing the injector to introduce the one or more of the converter materials onto each of the plurality LEDs based on the emission map and a compensation scheme.
US Patent no. 10,319,875

1. A system for processing a semiconductor substrate, comprising: 
a substrate support configured to individually carry a microelectronic workpiece containing a plurality of light emitting diodes (LEDs); 
a container holding a phosphor; 







an injector operatively coupled to the container, the injector being configured to introduce a volume of the phosphor onto the plurality of LEDs of the microelectronic workpiece; and 

a controller operatively coupled to the injector, the controller having a computer-readable storage medium containing instructions which, when executed, cause the controller to perform a method comprising: 
receiving a base emission characteristic of the plurality of LEDs of the microelectronic workpiece; 
adjusting a characteristic of the phosphor based on a previously-performed measurement that generates a plurality of points in a chromaticity plot of the received base emission characteristic of the plurality of LEDs, and wherein each of the plurality of points is indicative of a set of parameters associated with the phosphor and the plurality of LEDs, and wherein the plurality of points together define a rectangular distribution area; and introducing the phosphor with the adjusted characteristic onto the plurality of LEDs.



Allowable Subject Matter
5.	Claim 16 would be allowable if rewritten to overcome the rejection(s) under Double Patenting, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY T.V. NGUYEN whose telephone number is (571)270-7431. The examiner can normally be reached Monday-Friday, 6AM-4PM, alternative Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIMBERLY RIZKALLAH can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUY T NGUYEN/Primary Examiner, Art Unit 2894                                                                                                                                                                                                        11/4/22